Citation Nr: 0735866	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-17 909A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical Center and 
Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to payment by the Department of Veterans Affairs 
(VA) of unauthorized medical expenses at a non-VA facility 
from December 17, 2004 to January 20, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The record indicates that the veteran served on active duty 
from March 1967 to October 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 decision of the Department 
of Veterans Affairs Medical Center (VAMC) and Regional Office 
(RO) in Fargo, North Dakota which denied the benefit sought 
on appeal.


FINDING OF FACT

In October 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


